       CASE 0:14-cr-00176-MJD-JSM Doc. 184 Filed 07/27/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
United States of America,

      Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 14-176 (01) (MJD)
Adalit Morales Antonio,

      Defendant.
___________________________________________________________________________________

       Katharine T. Buzicky, Assistant United States Attorney, Counsel for
Plaintiff.

      Robert H. Meyers, Assistant Federal Defender, Counsel for Defendant.
______________________________________________________________________

      This matter is before the Court on Defendant’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. Nos. 167 and 179.)

I.    Background

      On August 12, 2015, Defendant pleaded guilty to Count 1 of the

Indictment which charged conspiracy to distribute 500 grams or more of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. On

February 10, 2016, Defendant was sentenced to term of imprisonment of 108

months. He is currently serving his sentence at Big Spring (Flightline) CI, and

his release date is October 27, 2022.


                                          1
         CASE 0:14-cr-00176-MJD-JSM Doc. 184 Filed 07/27/21 Page 2 of 6




II.    Motion to Reduce Sentence

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. Section 1B1.13, 1 which provides when deciding a motion



1
 At this time, U.S.S.G. Policy Statement § 1B1.13 only refers to motions for release brought by
the BOP under 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not had the
opportunity to amend § 1B1.13 to include motions brought by a defendant since the enactment
of the First Step Act. Regardless, this Court as well as other courts in this District and elsewhere
have construed § 1B1.13 to apply to motions brought by a defendant under § 3582(c)(1)(A). See
e.g., United States v. Warren, 456 F. Supp.3d 1083, 1085-1086 (D. Minn. 2020) (finding that part
of § 1B1.13 that states “Upon motion of the Director of the Bureau of Prisons” was superseded
by the First Step Act, and applying factors set forth in § 1B1.13 to motions brought by a
defendant under § 3582 (c)(1)(A)).

                                                 2
       CASE 0:14-cr-00176-MJD-JSM Doc. 184 Filed 07/27/21 Page 3 of 6




for a sentence reduction under § 3582(c), the Court must determine whether

extraordinary and compelling reasons exist to warrant such relief, whether the

defendant is a danger to the safety of any other person or to the community and

whether a sentence reduction is consistent with the policy statement. U.S.S.G. §

1B1.13. This policy statement also defines “extraordinary and compelling

reasons” due to medical condition of the defendant as follows:

      (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental health
             because of the aging process,

      that substantially diminishes the ability of the defendant to provide
      self-care within the environment of a correctional facility and from
      which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).


      Defendant has provided documentation that he submitted a request for a

sentence reduction to the Warden, and that he received a response from the




                                         3
       CASE 0:14-cr-00176-MJD-JSM Doc. 184 Filed 07/27/21 Page 4 of 6




Warden on July 21, 2020 denying his request. (Doc. No. 167-1 at 4.) Accordingly,

the Court will proceed to the merits of Defendant’s motion.


      Defendant is 43 years old. His medical records indicate that he

suffers from Type II diabetes, obesity and hypertension. (See Doc. No.

180.) There is no dispute that these medical conditions can make a person

more likely to get severely ill when infected with COVID-19. However,

Defendant is now fully vaccinated against COVID-19. (Doc. No. 182.) The

CDC reports that all COVID-19 vaccines are effective at preventing

COVID-19 and it helps protect people from getting sick or severely ill with

COVID-19. www.cdc.gov/coronavirus/2019-

ncov/vaccines/effectiveness.html. (last accessed July 27, 2021.) As a result,

courts have recognized that a defendant that has been fully vaccinated

against COVID-19 has not demonstrated “extraordinary and compelling”

due to medical conditions warranting release as required under §

3582(c)(1)(A). See e.g., United States v. Hardaway, Crim. No. 15-60(02)

(ADM/BRT), 2021 WL 2680245, at * 3 (D. Minn. June 30, 2021); United

States v. Long, Crim. No. 13-66 (PAM/SER), 2021 WL 2588235, at *2 (D.

Minn. June 24, 2021); United States v. Williams, Crim. No. 16-251


                                         4
        CASE 0:14-cr-00176-MJD-JSM Doc. 184 Filed 07/27/21 Page 5 of 6




(DWF/KMM), 2021 WL 1087692, at *4 (D. Minn. Mar. 22, 2021); United

States v. Smith, Case No. 17-cr-20753, 2021 WL 364636, at *2 (E.D. Mich.

Feb. 3, 2021); United States v. Beltran, Crim. No. 6:16-4, 2021 WL 398491

(S.D. Tex. Feb. 1, 2021).

      The Court further recognizes that the BOP has in place protocols such as

social distancing, hygienic and cleaning protocols and quarantining and

treatment of inmates with symptoms of COVID-19 and those who come into

contact with them. See www.bop.gov/coronavirus/index.jsp. At this time, the

facility at which Defendant is housed, Big Spring (Flightline) CI, reports there are

no current active cases of COVID-19 at such facility.

      Based on the record before it, the Court finds that Defendant has failed to

show “extraordinary and compelling reasons” due to medical conditions that

warrants relief. The medical records submitted demonstrate that Defendant is

receiving appropriate medical attention for all his stated medical conditions, he

has been fully vaccinated and he is currently incarcerated at a facility that has no

active cases of COVID-19.

      The Court further finds that a sentence reduction in this case is not

warranted as Defendant poses a danger to the community. Defendant is



                                         5
       CASE 0:14-cr-00176-MJD-JSM Doc. 184 Filed 07/27/21 Page 6 of 6




currently serving a prison sentence for his conviction of conspiracy to distribute

methamphetamine. Given his role in this offense conduct, which inevitably

caused devastation to the community in which the drugs were sold, Defendant

poses a danger to the community. See United States v. Cantu, 935 F.2d 950, 952

(8th Cir. 1991) (recognizing that large scale drug trafficking is a serious danger to

the community).


      The Court also finds that a sentence reduction in this case would be

contrary to the factors set forth in 18 U.S.C. § 3553(a). A reduction in his sentence

would not reflect the seriousness of the offense of conviction. The Court further

finds that a reduction in his sentence would not afford adequate deterrence to

criminal conduct, and would not promote respect for the law or provide a just

punishment.    Accordingly,


      IT IS HEREBY ORDERED that Defendant’s Motion For Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. Nos. 167 and 179] is

DENIED.

Date: July 27, 2021
                                              s/Michael J. Davis
                                              Michael J. Davis
                                              United States District Court



                                          6
